DWYER, Judge,
dissenting.
I would sustain the State’s appeal, reverse the trial court’s judgment, and remand this record for trial.
In the first instance, I would adhere to our holding in Nolan v. State, 588 S.W.2d 777, 779 (Tenn.Cr.App.1979), when we said the following:
“We will first evaluate the search of the motel room. We think that since the appellant was not registered as the occupant of Room 118 he lacks standing to attack the search. Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978).”
I will concede, however, that the quoted portion is a simplification of a complex problem when discussing “a legitimate expectation of privacy” question. I am also satisfied that the standing theory of Jones v. United States, 362 U.S. 257, 80 S.Ct. 725, 4 L.Ed.2d 697 (1960), with the advent of_ Rakas v. Illinois, supra, has been relegated to the past as has the horse and buggy.
*752The majority reasons that since the ap-pellees were “invitees” of Huston, they had a legitimate expectation to privacy in their use of the motel room. With this assumption I cannot agree.
Hutson rented the motel room on December 10, 1980, as he related, for the sole purpose of cleaning up. He used the fictitious name of Larry Hunley, told the desk clerk there was only one in his party, and paid a single fare rate. He testified that when he had finished with the room he gave the key to and turned the room over to the appellees for they needed a place to stay. It is unarguable that the appellees would subjectively feel that they had an expectation of privacy, but that does not sustain the requirement of legitimacy. If that were the criteria, every person everywhere at any time would be immune from intrusion based on their interpretation of privacy. This is not the law and can never be the law.
When Hutson rented and paid for the room for his own use, he was thereby clothed with a legitimate expectation of privacy on those premises. He could not under those circumstances ladle out his expectation of privacy to the appellees. It must be remembered that Fourth Amendment rights are personal and may not be asserted vicariously. Rakas v. Illinois, supra, 439 U.S. at 133-134,99 S.Ct. at 425. In short, his legitimate expectation of privacy began and ended with the contract that he struck with the motel management, i.e., he rented the room for himself for one day to “get cleaned up.”
In equating privacy to the appellees, the trial court related that if two friends were on a trip and the first friend registered but the second friend was with him, both would have an expectation of privacy in the room. I will concede this may be true if the first friend properly registered — informed the clerk that there was a party of two and paid the rate for two — and used the premises for a legitimate purpose. Under those circumstances they would both have a legitimate expectation of privacy; however, that is a far cry from the evidence here.
The facts reveal that not only did the appel-lees not have any possessory interest in the room via an agreement with the motel, but also that the appellees asserted to the arresting officers that they were merely visiting a Mr. Hutson in Room 104. The facts also reveal that Hutson admitted to one of the officers that he rented the room to engage in prostitution with Fisher. While the trial court ruled that this evidence was not relevant, it was proffered by the State and reflected that Hutson, a married man, had asked the officer not to make him “write it down.” This factor was relevant since the trial court had to decide on the basis of all the factors whether the privacy is one that a free people may legitimately expect and is one that society is prepared to recognize as reasonable. See Rakas v. Illinois, supra, at page 151, 99 S.Ct. at 434 (Powell, J., concurring). That factor as well as the factor that he used a fictitious name to register are neither more nor less than factors from the whole ball of wax to be used by the trial court in considering whether appellee’s expectation of privacy guaranteed by the Fourth Amendment was a “reasonable” one. Under these circumstances appellee’s expectation of privacy was neither lawful nor reasonable.
Viewed in the most favorable light to the appellees, the evidence may support an argument that they were legitimately on the premises as guests, but certainly not that they had a legitimate or reasonable expectation of privacy in regards to the motel room. In the absence of such, the discovery of the stolen merchandise in the room coupled with appellee’s statement that they had been in the room raises a classic question of fact for a jury to determine their guilt or innocence at trial. I would reverse the trial court’s erroneous granting of ap-pellee’s motion to suppress the evidence.